DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Groups 3, 8, 11, and 13 corresponding to emitters of the form M(L1)2(L2) (where M = Ir or Rh) as set forth in the Restriction/Election Requirement filed 03/09/21.

4.	The election (in combination with the Applicant’s election of Group I in the Response filed 11/30/20) reads on Claims 1, 15-23, 26, 28, 30, and 34-36.

5.	Claims 1, 15-23, 26, 28, 30, 31, 33-37, and 42 are pending.  Claims 31, 33, 37, and 42 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 15-23, 26, 28, 30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0015006 A1) in view of Kottas et al. (US 2012/0292601 A1) and Lin et al. (US 2010/0187984 A1).
	Lee et al. discloses the following organic electroluminescent (EL) device (OLED):

    PNG
    media_image1.png
    366
    361
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), 

    PNG
    media_image2.png
    323
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    317
    media_image3.png
    Greyscale

(4,4’-biscarbazolylbiphenyl and m-biscarbazolylbiphenyl, respectively) (second host); Lee et al. further discloses wide variety of materials for use as the electron-transporting host material ([0017]).  Lee et al. discloses that the dopant materials include, red, green, and blue dopant materials, including iridium-based phosphorescent complexes ([0019]-[0021]).  However, Lee et al. does not explicitly disclose 1) an emitter nor 2) first host as recited by the Applicant.
	Regarding point 1, Kottas et al. discloses the following compound as dopant material for organic EL devices:

    PNG
    media_image4.png
    220
    398
    media_image4.png
    Greyscale

(emitter) such that M = Ir, x = 2, y = 1, z = 0, L1 = 

    PNG
    media_image5.png
    137
    136
    media_image5.png
    Greyscale

(with Ra = Rc = hydrogen and Rb = combination of alkyl and aryl (2,6-dipropylphenyl)) (corresponds to LB143 as recited by the Applicant in Claim 30) and L2 = 

    PNG
    media_image6.png
    142
    87
    media_image6.png
    Greyscale

(with Ra = hydrogen and Rbs = joined to form a ring).  Kottas et al. discloses that its inventive dopant materials are highly stable and tunable for phosphorescent emission for a wide range of colors ([0056]); Compound 1 as disclosed by Kottas et al. emits in the green (λmax = 534 nm (Example 1, Table 3)).  It would have been obvious to incorporate the above compound as disclosed by Kottas et al. as dopant material to the light-emitting layer of the organic EL device as disclosed by Lee et al.  The motivation is provided by the disclosure of Kottas et al., which teaches that its inventive compounds are highly stable and tunable.  However, Lee et al. in view of Kottas et al. does not explicitly disclose a first host as recited by the Applicant.
	Regarding point 2, Lin et al. discloses the following compound:

    PNG
    media_image7.png
    298
    362
    media_image7.png
    Greyscale

(page 12) (first host) for use as host material in the light-emitting layer of an organic EL device; the use results in improved stability, improved efficiency, long lifetime, and low operational voltage (Abstract).  Lin et al. further discloses such a compound would have electron-transporting properties as well as “large triplet energies” ([0047]).  It would have been obvious to incorporate the above compound as disclosed by Lin et al. as the electron-transporting host material to the light-emitting layer of the organic EL device as disclosed by Lee et al. in view of Kottas et al.  The motivation is provided by the disclosure of Lin et al., which teaches that the use of its inventive compounds results in improved stability, improved efficiency, long lifetime, and low operational voltage.
	It is also the position of the Office that the organic EL device as disclosed by Lee et al. in view of Kottas et al. and Lin et al. would inherently read on the triplet, HOMO/LUMO, and voltage limitations as recited by the Applicant.  Evidence is provided by the fact Compound 1 as disclosed by Kottas et al. is exactly identical to one of the dopant materials (i.e., emitters) deemed suitable by the Applicant (see [0148]-[0149], page 68 of the present national phase publication).  Furthermore, notice that the hole-transporting host materials as disclosed by Lee et al. are exactly identical to the carbazoles derivatives disclosed by the Applicant as viable second host materials (“additional host materials that may be used in an OLED in combination with the host compound”) (see [0087], [0147], page 53 of the 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAY YANG/Primary Examiner, Art Unit 1786